Citation Nr: 1517855	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO. 10-38 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service-connection for a lumbar spine disability, claimed as secondary to the service-connected left ankle disability.

2. Entitlement to service-connection for a cervical spine disability, claimed as secondary to the service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2000 to July 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that further development is necessary prior to appellate review.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In accordance with the August 2014 remand, the Veteran was provided a VA examination in September 2014.  The examiner reviewed the claims file and rendered an opinion that the Veteran's neck and back conditions were not caused and/or aggravated by her service-connected ankle disability.  The examiner relied exclusively on an absence of medical literature supporting a finding that an ankle disability can cause a neck or back disability.

The Board finds this opinion to be inadequate for VA purposes.  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the examiner did not provide any rationale on which the Board can consider.  The absence of medical literature does not in and of itself signify that there is no connection between this Veteran's ankle, back, and neck conditions.  Further, the examiner did not state whether or not there is medical literature with regard to an ankle disability aggravating a back or neck condition, rather, only that the literature does not support a finding that an ankle disability causes a back or neck condition.  As such, remand is necessary in order to obtain an adequate clarifying opinion that addresses the issue of aggravation and is supported by adequate rationale.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from an appropriate VA clinician who has not yet reviewed the Veteran's claim.  The claims file, including a copy of this remand, must be made available to the examiner.  If deemed necessary, an in-person examination should be scheduled and any medically indicated tests should be conducted.  After a review of all the evidence, including the Veteran's December 2013 hearing testimony, the examiner is asked to provide the following opinions:

Whether it is at least as likely as not (50 percent or greater probability) that any current thoracolumbar or cervical spine disability was caused or aggravated by the Veteran's service-connected left ankle disability, to include whether any altered gait that is a result of the left ankle disability has caused or aggravated a thoracolumbar or cervical spine disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A full and complete rationale should accompany the opinion provided.  This may include citation to medical literature, how that literature specifically applies to this Veteran's claim, and a complete discussion of the relevant facts.
 
2. Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).
 
3. Thereafter, re-adjudicate the Veteran's claims for service connection with consideration of all of the evidence of record.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and her representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




